11-4999-cv
Frankel v. McDonough

                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE
32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION "SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 12th day of June, two thousand twelve.
PRESENT:
            RALPH K. WINTER,
            DENNY CHIN,
            CHRISTOPHER F. DRONEY,
                      Circuit Judges.

- - - - - - - - - - - - - - - - - -x

SOFIA FRANKEL, an individual,
          Plaintiff-Appellant,

                  -v.-                                11-4999-cv

BRIAN F. McDONOUGH, an individual,
and DRINKER BIDDLE & REATH, LLP, a
Delaware limited liability partnership,
          Defendants-Appellees.

- - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:            JAN DOUGLAS ATLAS, Kopelowitz
                                    Ostrow Ferguson Weiselberg Keechl,
                                    Fort Lauderdale, Florida.

FOR DEFENDANTS-APPELLEES:           FRANK H. WOHL (Lauren C. Freundlich
                                    on the brief), Lankler Siffert &
                                    Wohl LLP, New York, New York.

            Appeal from the United States District Court for the

Southern District of New York (Batts, J.).
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff-appellant Sofia Frankel appeals from the

district court's October 25, 2011, judgment dismissing her

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

The district court entered judgment pursuant to its memorandum
and order dated October 24, 2011, granting the motion of

defendants-appellees Brian F. McDonough and Drinker Biddle &

Reath LLP ("Drinker Biddle") to dismiss Frankel's complaint for

legal malpractice and breach of fiduciary duty and denying

Frankel leave to replead.

          We assume the parties' familiarity with the underlying

facts, the procedural history of the case, and the issues on

appeal.

          We review dismissal of a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) de novo, "accepting all factual

allegations as true and drawing all reasonable inferences in

favor of the plaintiff."    ECA & Local 134 IBEW Joint Pension

Trust of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 196 (2d

Cir. 2009).   We review denial of leave to amend a complaint for

abuse of discretion.   Hutchinson v. Deutsche Bank Sec. Inc., 647
F.3d 479, 490 (2d Cir. 2011).

          We have conducted an independent review of the record

in light of these principles.    For substantially the reasons

stated by the district court in its thorough and well-reasoned

decision, we conclude that the district court properly dismissed


                                 -2-
the complaint and that it did not abuse its discretion in denying

leave to replead.

          Accordingly, the judgment of the district court is

hereby AFFIRMED.



                         FOR THE COURT:
                         CATHERINE O'HAGAN WOLFE, CLERK




                               -3-